2015 UT App 224



               THE UTAH COURT OF APPEALS

             STATE OF UTAH, IN THE INTEREST OF F.L.,
             A PERSON UNDER EIGHTEEN YEARS OF AGE.


                              F.L.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                             Opinion
                         No. 20140130-CA
                     Filed September 3, 2015

       Second District Juvenile Court, Ogden Department
                The Honorable Sharon S. Sipes
                           No. 982359

            Samuel P. Newton, Attorney for Appellant
           Sean D. Reyes and John J. Nielsen, Attorneys
                          for Appellee

 JUDGE JOHN A. PEARCE authored this Opinion, in which JUDGES
     JAMES Z. DAVIS and J. FREDERIC VOROS JR. concurred.

PEARCE, Judge:

¶1     F.L. appeals from the juvenile court’s order binding him
over to the district court to face trial as an adult on three counts
of aggravated robbery. We conclude that the juvenile court
misinterpreted Utah’s Serious Youth Offender Act (the Act). We
therefore vacate the juvenile court’s bindover order and remand
this matter to the juvenile court for further proceedings.
                            In re F.L.


                        BACKGROUND

¶2     F.L. was born in 1996. He endured a troubled childhood,
in part because of physical and emotional abuse he suffered at
the hands of his father. F.L. and his siblings were removed from
their home and placed with their aunt (Aunt). Aunt eventually
became F.L.’s permanent guardian.

¶3    Throughout his youth, F.L. experienced academic and
behavioral difficulties. When he was about fifteen years old, F.L.
was adjudicated in the juvenile court for stealing money from
Aunt, possessing tobacco, and shoplifting candy. When F.L. was
about sixteen years old, his father died. F.L.’s behavioral issues
and aggression increased. In 2012, F.L. struck Aunt with his fist.
As a result of this incident, F.L. was sent to a group home and
underwent a neuropsychological evaluation. The evaluation
confirmed that F.L. has intellectual and cognitive limitations.

¶4     F.L.’s behavior improved in the group home’s highly
structured environment. After F.L. left the group home, he
stayed with a cousin and her husband for six months. Thereafter,
he moved from place to place, staying with relatives and friends.
F.L. avoided living with Aunt because of her ‚home rules.‛ Aunt
was concerned with some of F.L.’s associations but could not
obtain assistance from juvenile authorities because F.L.’s case
had been closed.

¶5     In December 2013, when F.L. was approximately
seventeen years and ten months old, F.L. and three adult
associates drove from Kearns to a convenience store in Plain City
at about 1:30 a.m. F.L. waited in the car while two of his friends
entered the store wearing hoodies and bandannas and carrying
facsimile handguns.1 The two friends told the clerk that they
were robbing the store and would not hesitate to shoot him if he

1. The weapons used in all of the robberies apparently consisted
of one BB gun and one airsoft-style replica gun.



20140130-CA                     2              2015 UT App 224
                             In re F.L.


made any sudden movements. The two friends grabbed the
money from the register and fled. F.L. shared in the robbery
proceeds.2

¶6     About two hours later, the same group drove to a fast
food restaurant in Farr West. F.L. and one friend entered the
restaurant wearing ski masks and carrying the facsimile guns.
F.L. had previously worked at the restaurant and knew how to
open the register. F.L.’s friend pointed his gun at the counter
attendant while F.L. emptied the till.

¶7      Five days later, F.L. and his three associates went to a
convenience store in Slaterville at about 3:00 a.m. F.L. and two
others entered the store together. F.L. took money from the
register while one of his associates pointed a facsimile gun at the
clerk’s head.

¶8      The State filed a criminal information in the juvenile court
charging F.L. with three counts of aggravated robbery. The
parties stipulated to a set of facts and stipulated that there was
probable cause to believe that the charged crimes had occurred
and that F.L. had participated in those crimes. The juvenile court
held a hearing to determine whether F.L. would remain in
juvenile court or be bound over to face trial as an adult in the
district court pursuant to the Act. Witnesses at the hearing
included Aunt, a disability-education specialist, employees of
the victimized businesses, and F.L.’s caseworker.

¶9     At the conclusion of the hearing, the juvenile court bound
F.L. over for trial in the district court. The juvenile court later
issued a written order that largely tracked its oral ruling. In the
order, the juvenile court applied the Act’s five statutory
retention factors. Based on its analysis of the five factors, the

2. The State alleges in its brief that F.L. drove the car away from
the first robbery. Although F.L. does not dispute this allegation,
we have not been able to locate record support for it.



20140130-CA                     3                2015 UT App 224
                             In re F.L.


juvenile court found that F.L. had failed to carry his burden of
proving by clear and convincing evidence that his bindover to
the district court would be contrary to both his best interests and
the best interests of the public. Accordingly, the juvenile court
ordered that F.L. be bound over to the district court. F.L.
appeals.


             ISSUE AND STANDARD OF REVIEW

¶10 F.L. argues that the juvenile court erred in binding him
over to the district court rather than retaining jurisdiction over
him in juvenile court. Specifically, he argues that the juvenile
court misinterpreted and misapplied a number of the retention
factors identified in the Act. ‚The proper interpretation and
application of a statute is a question of law which we review for
correctness, affording no deference to the *juvenile+ court’s legal
conclusions.‛ Bott v. Osburn, 2011 UT App 139, ¶ 5, 257 P.3d 1022
(citation and internal quotation marks omitted); see also In re
W.H.V., 2007 UT App 239, ¶ 3, 164 P.3d 1279 (reviewing the
juvenile court’s interpretation of the Act’s retention factors for
correctness).3


3. The State argues that we should review the juvenile court’s
ultimate retention decision for an abuse of discretion. The State
correctly asserts that the juvenile court has discretion to
determine the best interests of the charged minor and the public.
Cf. In re J.F., 2013 UT App 288, ¶ 3, 317 P.3d 964 (‚We review *a+
challenge to the juvenile court’s best interests determination for
an abuse of discretion.‛). However, discretionary decisions must
be based on correct interpretations of applicable statutory
factors. See State v. Sheehan, 2012 UT App 62, ¶ 15, 273 P.3d 417
(‚Our review of the district court’s exercise of its discretion
include[s] review to ensure that no mistakes of law affected a
lower court’s use of its discretion.‛ (alteration in original)
(citation and internal quotation marks omitted)); cf. Carbaugh v.
                                                     (continued…)


20140130-CA                     4               2015 UT App 224
                             In re F.L.


                           ANALYSIS

                   I. The Evolution of the Act

¶11 Throughout its history, the Act has governed
determinations of whether sixteen- or seventeen-year-old minors
charged with certain serious crimes will be tried in juvenile court
or district court. However, over the past several years, the Act’s
procedure for making that determination has undergone a
significant evolution. F.L.’s retention hearing occurred in the
midst of these changes, after the Utah Legislature amended the
Act in 2013 but before it enacted further amendments in 2015.4

¶12   As originally enacted by the Legislature, the Act stated,

      If the juvenile court finds the state has met its
      burden [of showing probable cause that the
      juvenile committed a crime governed by the Act],
      the court shall order that the defendant be bound
      over and held to answer in the district court in the
      same manner as an adult unless the juvenile court



(…continued)
Asbestos Corp., 2007 UT 65, ¶ 7, 167 P.3d 1063 (determining that
the district court abused its discretion when it based an
evidentiary decision on an erroneous interpretation of the law).

4. After the 2015 amendments to the Act were enacted, F.L.
submitted a supplemental-authority letter to this court pursuant
to rule 24(j) of the Utah Rules of Appellate Procedure, suggesting
that the 2015 amendments might apply retroactively to govern
the juvenile court’s bindover ruling in this case. However, we
agree with the State that the events we are reviewing—F.L.’s
retention hearing and the juvenile court’s bindover ruling—are
governed by the 2013 version of the Act. See State v. Earl, 2015
UT 12, ¶¶ 12–18, 345 P.3d 1153 (discussing retroactivity).



20140130-CA                     5                2015 UT App 224
                             In re F.L.


       judge finds that all of the following conditions
       exist:
              (i) the minor has not been previously
       adjudicated delinquent for an offense involving the
       use of a dangerous weapon which would be a
       felony if committed by an adult;
              (ii) that if the offense was committed with
       one or more other persons, the minor appears to
       have a lesser degree of culpability than the
       codefendants; and
              (iii) that the minor’s role in the offense was
       not committed in a violent, aggressive, or
       premeditated manner.

Utah Code Ann. § 78-3a-602(3)(b) (Michie Butterworth Supp.
1995). The minor bore the burden of proving the three retention
conditions. Id. § 78-3a-602(3)(c). If the juvenile court found by
clear and convincing evidence that all three conditions existed,
the court was required to ‚order the minor held for trial as a
minor‛ and ‚proceed upon the information as though it were a
juvenile petition.‛ Id. § 78-3a-602(3)(d). If the minor failed to
establish all three factors, he or she would be bound over to the
district court. We have described this version of the statute as
‚creating a strong presumption that cases involving inherently
violent and aggressive offenses by juveniles sixteen years of age
and older will be transferred to the district court.‛ In re A.B., 936
P.2d 1091, 1099 (Utah Ct. App. 1997).

¶13 In 2013, the Legislature amended the Act to focus
retention decisions on the best interests of the minor and the
public. See Utah Code Ann. § 78A-6-702(3)(b) (LexisNexis Supp.
2013). To this end, the 2013 amendment shifted away from the
three retention conditions of the original Act and instead
required the juvenile court to determine whether bindover to the
district court would be contrary to the minor’s and the public’s
best interests. The juvenile court was required to make this best




20140130-CA                      6               2015 UT App 224
                             In re F.L.


interests determination by considering ‚only‛ five enumerated
factors:

       (i) whether the minor has been previously
       adjudicated delinquent for an offense involving the
       use of a dangerous weapon which would be a
       felony if committed by an adult;

       (ii) if the offense was committed with one or more
       other persons, whether the minor appears to have a
       greater or lesser degree of culpability than the
       codefendants;

       (iii) the extent to which the minor’s role in the
       offense was committed in a violent, aggressive, or
       premeditated manner;

       (iv) the number and nature of the minor’s prior
       adjudications in the juvenile court; and

       (v) whether public safety is better served by
       adjudicating the minor in the juvenile court or in
       the district court.

Id. § 78A-6-702(3)(c). Three of these five factors echoed the three
retention conditions from the prior version of the Act, with the
two additional factors addressing the minor’s previous
adjudications and public safety concerns. See id. The minor bore
the burden of proving, by clear and convincing evidence, that
bindover to the district court would be contrary to the best
interests of both the minor and the public, as evaluated using the
five factors. Id. § 78A-6-702(3)(d)–(e). If the juvenile court found
that the minor had met his or her burden, the court was to order
retention; otherwise, the minor was to be bound over to the
district court. Id. § 78A-6-702(3)(b), (e).

¶14 In 2015, while F.L.’s appeal was pending, the Legislature
again amended the Act. See Juvenile Offender Amendments, S.B.


20140130-CA                     7                2015 UT App 224
                            In re F.L.


167, 60th Leg., Gen. Sess. § 4 (Utah 2015). The 2015 amendment
retained the 2013 framework of basing the retention
determination on the best interests of the minor and the public,
using the five exclusive factors. However, the fifth factor was
expanded to include

      whether public safety and the interests of the
      minor are better served by adjudicating the minor
      in the juvenile court or in the district court,
      including whether the resources of the adult
      system or juvenile system are more likely to assist
      in rehabilitating the minor and reducing the threat
      which the minor presents to the public.

Id. Additionally, the minor’s burden of proof for establishing the
best interests of himself and the public was lowered to a
preponderance of the evidence. Id.

¶15 Several initial observations about the Act’s evolution will
assist our analysis of the 2013 version of the statute. First, the
amendments to the Act establish a trend of making it easier—
although not necessarily easy—for the juvenile court to retain
jurisdiction. Under the original Act, the minor’s inability to
prove any one of the three conditions would automatically result
in bindover to the district court. See In re W.H.V., 2007 UT App
239, ¶ 10, 164 P.3d 1279 (affirming bindover where minor could
not prove that his alleged crime was not premeditated). Under
the 2013 and 2015 versions, retention remains a possibility even
when one of the original three conditions cannot be satisfied.
And under the 2015 version, the minor’s burden of proof
regarding retention has been lowered from a clear and
convincing evidence standard to a preponderance of the
evidence standard.

¶16 Second, notwithstanding the retention-favorable changes
described above, the Act’s presumption remains that sixteen-
and seventeen-year-old minors charged with the statutorily
enumerated crimes will be bound over to the district court. The


20140130-CA                     8              2015 UT App 224
                             In re F.L.


Act mandates bindover to the district court unless the minor can
prove by the applicable standard that bindover to the district
court would be contrary to both his best interests and the best
interests of the public. See Utah Code Ann. § 78A-6-702(3);
Juvenile Offender Amendments, S.B. 167, 60th Leg., Gen. Sess.
§ 4 (Utah 2015).

¶17 Finally, the 2013 amendment in particular increased the
discretion of the juvenile court in making retention
determinations. Under the original Act, the result was entirely
determined by whether the minor could establish all three
bindover conditions—if yes, retention; if no, bindover. Under the
later versions, the juvenile court possesses the discretion
inherent in making best interests determinations. Cf. In re J.F.,
2013 UT App 288, ¶ 3, 317 P.3d 964 (‚We review Mother’s
challenge to the juvenile court’s best interests determination for
an abuse of discretion.‛ (citing In re adoption of T.H., 2007 UT
App 341, ¶ 9, 171 P.3d 480)). The juvenile court also has the
discretion to weigh and balance the five enumerated retention
factors. See Utah Code Ann. § 78A-6-702(3) (LexisNexis Supp.
2013); cf. State v. Perea, 2013 UT 68, ¶ 119, 322 P.3d 624
(discussing the district court’s discretion to weigh sentencing
factors). Thus, although the juvenile court’s discretion is
circumscribed by the five retention factors, the later versions of
the Act grant the juvenile court significantly more discretion
than the original version.

¶18 With this history and these considerations in mind, we
turn to our evaluation of the juvenile court’s interpretation of the
Act and its decision to bind F.L. over to the district court.

                  II. The Act’s Retention Factors

¶19 At his retention hearing, F.L. stipulated that probable
cause existed to believe that the crimes charged had been
committed and that he had committed them. F.L. also stipulated
to a set of facts that supported probable cause. Thus, the juvenile
court’s only task was to determine whether F.L.’s prosecution


20140130-CA                     9                2015 UT App 224
                             In re F.L.


should proceed in district court or juvenile court. See Utah Code
Ann. § 78A-6-702(3) (LexisNexis Supp. 2013). F.L. bore the
burden of demonstrating by clear and convincing evidence that,
considering the retention factors, ‚it would be contrary to the
best interest of the minor and the best interests of the public to
bind [him] over to the jurisdiction of the district court.‛ Id.
§ 78A-6-702(3)(d).

¶20 The juvenile court made factual findings on each of the
five retention factors. Based on these findings, and without
further analysis, the juvenile court concluded that F.L. had ‚not
shown by clear and convincing evidence that it would be
contrary to his best interests and the best interests of the public
for this case to be adjudicated in the district court.‛ Accordingly,
the juvenile court ordered F.L. bound over to the district court.

¶21 On appeal, F.L. argues that the juvenile court
‚erroneously found that *he+ failed to meet all of the statutory
retention factors.‛ We do not agree with F.L. that all five of the
Act’s retention factors necessarily support retention of this
matter in the juvenile court. However, in the course of his
argument, F.L. has identified errors in the juvenile court’s
interpretation and application of the second, third, and fourth
retention factors.5

A.     Degree of Culpability

¶22 The Act’s second retention factor requires the juvenile
court to consider ‚whether the minor appears to have a greater
or lesser degree of culpability than [any] codefendants.‛ Utah
Code Ann. § 78A-6-702(3)(c)(ii) (LexisNexis Supp. 2013). The
juvenile court found,



5. We do not address the juvenile court’s application of the first
and fifth factors. See Utah Code Ann. § 78A-6-702(3)(c)(i), (v)
(LexisNexis Supp. 2013).



20140130-CA                     10               2015 UT App 224
                            In re F.L.


              a. With respect to the [first] robbery . . . ,
      [F.L.] does not have a lesser degree of culpability
      with the codefendants in that *F.L.+ ‚wait*ed+ in the
      getaway car,‛ that he ‚participated and received a
      share of the spoils of that robbery‛ and, that *he+,
      ‚at a minimum, did aid, assist or encourage the
      other participants in the obtaining [of] money . . .
      through the use of gun facsimiles.‛
              b. With respect to the [second] robbery . . . ,
      [F.L.] does not have a lesser degree of culpability
      with the codefendants in that [F.L.], along with
      another adult codefendant, entered a [restaurant],
      both individuals had guns, and ‚by using a
      dangerous weapon or weapons, to wit, facsimiles
      of guns, did use force or fear to obtain money from
      the immediate presence (cash register) of the
      employee(s) of said *restaurant+ against their will;‛
      *F.L.+, ‚at a minimum, did aid, assist or encourage
      the other participants in the obtaining [of] money
      from the above establishments through the use of
      gun facsimiles;‛ and the testimony from *an+
      employee that two men entered the restaurant,
      both had guns, one individual pointed a gun at the
      employee while the other individual ‚got into the
      register.‛
              c. With respect to the [third] robbery . . . ,
      [F.L.] does not have a lesser degree of culpability
      with the codefendants in that *F.L.+ ‚and two adult
      codefendants did enter a [store] where weapons
      were brandished, cigarettes were taken and all the
      paper money in the register was taken. [F.L.]
      physically took all the paper money and 15 dollar
      coins from the register while the clerk was being
      held at gunpoint by another co-defendant.‛

(Second omission in original.) F.L. argues that the juvenile court
erroneously evaluated his ‚degree of culpability‛ in two ways:



20140130-CA                    11                2015 UT App 224
                             In re F.L.


‚First, the court equated commission of the crime with equal
culpability for the entire crime. Second, the court failed to
consider F.L.’s culpability compared to the other participants in
the crime.‛ We agree with F.L. on both points.

¶23 We addressed the interpretation of the Act’s second
retention factor in State v. Lara, 2003 UT App 318, 79 P.3d 951.6 In
Lara, we held that the juvenile court ‚incorrectly interpreted this
retention condition to preclude a finding of lesser culpability in
circumstances where the juvenile acted as a co-participant with a
violent and aggressive person.‛ Id. ¶ 27. We faulted the juvenile
court for focusing on the codefendants’ actions ‚*r+ather than
focusing on Lara’s role in the incident,‛ id., concluding that this
‚was an erroneous application of the statute,‛ id. ¶ 28. We held,
‚The statute requires a focus on the juvenile’s behavior and a
comparison with the behavior of the other perpetrators.‛ Id.
‚*T+he relevant inquiry is whether the juvenile is less
blameworthy than the codefendants because he was not the
initiator or driving force behind the crime, did not use a weapon
or threaten the victim, or otherwise played a less active role in
the crime.‛ Id. ¶ 29.

¶24 Here, as in Lara, the juvenile court impermissibly focused
on F.L.’s commission of the crimes rather than comparing F.L.’s
admittedly criminal actions to those of his codefendants. In the
first robbery, unlike his codefendants, F.L. did not even enter the
store.7 In the second and third robberies, F.L. entered the stores


6. State v. Lara applied a pre-2013 version of the Act, under
which the defendant was required to establish ‚‘a lesser degree
of culpability’‛ than his codefendants to have his case retained in
the juvenile court. See 2003 UT App 318, ¶ 25, 79 P.3d 951
(quoting Utah Code Ann. § 78-3a-602(3)(b)(ii) (LexisNexis 2002)).

7. This remains true even if, as the State suggests, F.L. drove the
group away from the scene of the robbery.



20140130-CA                     12               2015 UT App 224
                            In re F.L.


and took money from the registers—once while visibly carrying
a facsimile gun. But unlike his codefendants, it appears that F.L.
never pointed a gun at an employee or verbally threatened
anyone. The juvenile court erred when it focused on whether
F.L. engaged in culpable conduct without evaluating F.L.’s role
as compared to that of his codefendants.

B.    Violence, Aggression, and Premeditation

¶25 The Act’s third retention factor concerns ‚the extent to
which the minor’s role in the offense was committed in a violent,
aggressive, or premeditated manner.‛ Utah Code Ann. § 78A-6-
702(3)(c)(iii) (LexisNexis Supp. 2013). The juvenile court found,

      The minor’s role was committed in a violent,
      aggressive or premeditated manner, specifically:
              a. *F.L.’s+ role in all three robberies was
      committed in a premeditated manner in that he did
      aid, assist, or encourage the codefendants in
      obtaining money from the [three businesses]
      through the use of gun facsimiles.
              b. *F.L.’s+ role in the *second+ robbery was
      committed in a violent, aggressive and
      premeditated manner in that the employee
      observed him with a weapon in the restaurant and
      [F.L.] removed money from the cash register while
      a codefendant pointed a gun at the employee. The
      fact that [F.L.] may not have pointed the weapon at
      the employee does not minimize the violent and
      aggressive role he played; *F.L.’s+ possession of a
      gun was clear to the employee who had a gun
      pointed at her by a codefendant. The division
      between [F.L.] and the codefendant of their
      different roles—one will hold the employee at bay
      with a gun while the other takes money from the
      register—is evidence of premeditation.
              c. Even if the court accepts the defense
      argument that *F.L.’s+ role was not committed in a


20140130-CA                    13              2015 UT App 224
                             In re F.L.


      violent or aggressive manner because he did not
      have a weapon, *F.L.’s+ role in the *third+ robbery
      . . . was committed in a premeditated manner in
      that the division between [F.L.] and the
      codefendants of their different roles—two held the
      employee at bay with a gun while [F.L.] took
      money from the register—is evidence of
      premeditation. Moreover, [F.L.] did aid, assist and
      encourage the codefendant in obtaining the money
      through the use of gun facsimiles.

F.L. argues that his conduct during the three robberies was not
violent or aggressive and that his mental deficits prevented him
from premeditating about the offenses.

¶26 We reject F.L.’s argument that his mental deficiencies
precluded a finding of premeditation. The juvenile court was
aware of F.L.’s limited mental abilities, yet it found as a factual
matter that F.L. had participated in the three robberies in a
premeditated manner. The degree of premeditation necessary to
satisfy the Act does not require any particularly high degree of
intellect or sophistication and, as the juvenile court properly
found, can be inferred from the circumstances of the crimes
committed. See In re W.H.V., 2007 UT App 239, ¶ 10, 164 P.3d
1279 (‚Defendant’s action in this case was more than a mere
reaction to an unanticipated event. Defendant entered the store
with the other codefendants; conferred with the codefendants in
the store after the store clerk blocked the front door; and grabbed
cases of beer and ran out of the store immediately after a
codefendant hit the store clerk. Given this evidence, there is a
reasonable inference that Defendant was part of the violent
plan.‛). Thus, at least as to the second and third robberies, 8 the


8. The evidence of F.L.’s premeditation as to the first robbery is
less clear, but F.L. does not argue that the evidence supporting
the juvenile court’s finding is insufficient.



20140130-CA                     14              2015 UT App 224
                            In re F.L.


juvenile court properly applied the statute in finding that F.L.’s
role in the crimes was premeditated, notwithstanding F.L.’s
limited mental capacity.

¶27 But we agree with F.L. that the juvenile court improperly
applied the Act with respect to the violence and aggressiveness
of his role in the second, and possibly the third, robbery. The
juvenile court expressly found that F.L. acted violently and
aggressively in the second robbery, and the court did not rule
out such a finding regarding the third robbery. In a general
sense, of course, all three of these aggravated robberies were
crimes of violence, and F.L.’s active participation in the second
two could be deemed violent and aggressive. But, as with the
evaluation of a minor’s degree of culpability under the Act’s
second factor, the question of violence and aggression ‚only
arises in the context of violent crimes, pursuant to the [Act].‛
State v. Lara, 2003 UT App 318, ¶ 28, 79 P.3d 951. If mere
participation in a crime of violence established that a minor’s
role in the crime was violent and aggressive, ‚no juvenile could
ever meet the [third] retention factor[] because violent crimes
will always be in issue.‛ Id.

¶28 We decided Lara under a prior version of the statute that
required the juvenile court to determine whether the juvenile
had proved that ‚the minor’s role in the offense was not
committed in a violent, aggressive, or premeditated manner.‛ Id.
¶ 25 (emphasis added) (citation and internal quotation marks
omitted). The version of the Act at issue here requires the
juvenile court to examine the ‚extent to which the minor’s role in
the offense was committed in a violent, aggressive, or
premeditated manner,‛ Utah Code Ann. § 78A-6-702(3)(c)(iii)
(emphasis added), in the larger context of determining whether
it would be contrary to the best interests of the public and the
juvenile to be adjudicated in juvenile court. By using the
language ‚extent to which,‛ the Legislature appears to have
changed the inquiry from a binary question to one that requires
the juvenile court to place the minor’s actions along a spectrum.



20140130-CA                    15              2015 UT App 224
                             In re F.L.


By examining the extent to which the minor acted violently and
aggressively, the juvenile court can better assess how the
juvenile’s violence and aggression—or relative lack thereof—
impacts the public and private interests in conducting the trial in
district court.

¶29 Here, the juvenile court did not examine F.L.’s role in the
three robberies through the lens the Act requires. The juvenile
court did not examine the ‚extent to which‛ F.L.’s actions in
each robbery were themselves violent or aggressive in the
context of a retention analysis under the Act.

C.    History of Delinquency

¶30 The Act’s fourth retention factor instructs the juvenile
court to consider ‚the number and nature of the minor’s prior
adjudications in the juvenile court.‛ Utah Code Ann. § 78A-6-
702(3)(c)(iv) (LexisNexis Supp. 2013). The juvenile court found,

      From 2011 until June 2012, the number and nature
      of *F.L.’s+ prior adjudications in the juvenile court
      were minimal. In 2011, [F.L.] was adjudicated for
      theft of money from his aunt/guardian, an incident
      of tobacco possession, and a charge for shoplifting
      candy. In 2012, [F.L.] assaulted his aunt/guardian.
      The paucity of adjudications in the juvenile system
      is overshadowed by the escalation in the nature of
      *F.L.’s+ criminal behavior. In a little over two years,
      [F.L.] graduated from a possession of tobacco
      charge and shoplifting candy to assaulting his aunt
      to the current allegations of three counts of
      aggravated robbery.

F.L. argues that the juvenile court erred when it included the
current charges in its evaluation of the fourth factor. We agree.

¶31 The plain language of the fourth retention factor directs
the juvenile court to consider only ‚prior adjudications.‛ Utah


20140130-CA                     16               2015 UT App 224
                             In re F.L.


Code Ann. § 78A-6-702(3)(c)(iv). Here, F.L. had prior
adjudications, and consideration of those adjudications is
required under the statutory language. However, the juvenile
court departed from the plain statutory language when it also
considered F.L.’s current charges—which are neither ‚prior‛ nor
‚adjudications‛—in its evaluation of the fourth factor.

           III. The Best Interests of F.L. and the Public

¶32 The juvenile court concluded that F.L. had not met his
burden of demonstrating that binding him over to the district
court would be contrary to the best interests of both himself and
the public. However, as we have stated above, the juvenile court
misinterpreted and misapplied two of the Act’s retention factors
and partially misapplied a third. The juvenile court’s
misinterpretation and misapplication of the retention factors
prejudiced F.L. because a more favorable result was reasonably
likely had the juvenile court applied those factors properly. See
State v. Alzaga, 2015 UT App 133, ¶ 22, 352 P.3d 107 (‚An error is
prejudicial if ‘absent the error, there is a reasonable likelihood of
a more favorable outcome for the appellant, or phrased
differently, our confidence in the verdict is undermined.’‛
(quoting State v. Dunn, 850 P.2d 1201, 1208–09 (Utah 1993)));
State v. Sheehan, 2012 UT App 62, ¶ 15, 273 P.3d 417 (‚Our review
of the district court’s exercise of its discretion include[s] review
to ensure that no mistakes of law affected a lower court’s use of
its discretion.‛ (alteration in original) (citation and internal
quotation marks omitted)). We therefore vacate the juvenile
court’s bindover order and remand this matter for a new
retention hearing.9




9. The parties have not briefed the issue of what version of the
Act should apply on remand, and we offer no opinion on that
question.



20140130-CA                     17               2015 UT App 224
                            In re F.L.


                        CONCLUSION

¶33 F.L.’s bindover to the district court resulted from the
juvenile court’s misinterpretation and misapplication of multiple
statutory retention factors. We vacate the juvenile court’s
bindover ruling and remand this matter for further proceedings
consistent with this opinion.




20140130-CA                    18              2015 UT App 224